Citation Nr: 1329862	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  13-16 792	)	DATE
	)


On appeal from the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L5-S1 with mild thoracic levoscoliosis.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative disc disease of the cervical spine with spinal stenosis.

4.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right upper arm.

5.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower leg.

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower leg.

7.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.

8.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right hip.

9.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left hip.

10.  Entitlement to a compensable disability rating for a left varicocele.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served in active duty from October 1985 to October 1989.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board of Veterans' Appeals (Board) received written notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
057624180

ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


